 1                                                                                  O
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   DESHAWN D. DARBY,           )               Case No. 2:16-cv-08711-CAS (JDE)
                                 )
12                  Plaintiff,   )
                                 )               ORDER ACCEPTING FINDINGS
13                   v.          )
                                 )               AND RECOMMENDATION OF
14   LOS ANGELES COUNTY SHERIFF ))               UNITED STATES MAGISTRATE
     DEPT., et al.,              )
                                                 JUDGE
15                               )
                    Defendants.  )
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
19   and the Report and Recommendation of the assigned United States Magistrate
20   Judge (Dkt. 42). Plaintiff did not file any timely written objection to the report.
21         IT IS HEREBY ORDERED that:
22         1.    The Report and Recommendation is approved and accepted; and
23         2.    Judgment shall be entered dismissing this case without prejudice.
24
25   Dated: December 17, 2018
26
                                                 __
27
                                                 CHRISTINA A. SNYDER
28                                               United States District Judge
